Justice GRANT.
I concur with the results reached by the majority (1) because the employees of Cherokee Water Company were not peace officers as defined under the Code of *343Criminal Procedure, and thus, Article 2.03 of the Code of Criminal Procedure was not applicable; (2) because Article 2.13 of the Texas Code of Criminal Procedure was not applicable to the fact situation in this case; and (3) because the federal obstruction of justice statutes were not applicable in this fact situation.
I respectfully concur.